DETAILED ACTION
This office action is in response to amendments to application 16/333,336, filed on 02/01/2021.
Claims 1, 5-7, and 11-13 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 02/01/2021, have been entered.
Regarding the objection to claim 1, the objection is withdrawn due to amendment.
Regarding rejection of claims 1-13 and 16-19 under 35 U.S.C. 112(b)
The rejections of claims 2-4, 8-10, and 16-19 are withdrawn due to cancellation of the claims.
The rejections of claims 1, 5-7, and 11-13 are maintained as outlined below.
Regarding rejections of claims 1-2, 4-8, and 10 under 35 U.S.C 102(a)(2), the rejections are withdrawn due to amendment or cancellation. Claims 1 and 5-7 now stand rejected under 35 U.S.C. 103 in view of Baek.
Regarding rejections of claims 11-13 under 35 U.S.C. 103, the rejections are maintained as outlined below.
Regarding rejections of claims 3, 9, and 16-19 under 35 U.S.C. 103, the rejections are withdrawn due to cancellation.

Response to Arguments
	Applicant’s arguments, filed 02/01/2021, have been entered. Examiner’s response to arguments is found below.
Applicant’s arguments are italicized.
Examiner’s responses are bolded.
	
In contrast, the applied art robotic cleaning devices do not use predetermined distance, time and angle values in this manner. At best, Baek determines distance of travel based on points measured along a wall that the robotic cleaning device is following, adjusts the traveling angle to ensure that the robot travels along a straight path when following the wall (see Fig. 10). The only potential obstacle in Baek's environment is the wall along which the robot travels or an adjacent wall. However, Baek does not the utilize expected movement based on a predetermined distance that the robotic cleaning device traversed along the path without detecting the wall, a predetermined time that the robotic cleaning device has been traversing along the path without detecting the wall, or a predetermined angle that the robotic cleaning device has turned when attempting to traverse around the wall. Baek merely attempts to maintain a consistent distance between the robot and the wall.
Examiner respectfully disagrees. Examiner notes that although Baek does not verbatim recite  the expected movement including at least one of a predetermined distance that the robotic cleaning device traversed along the path without detecting an obstacle, Baek teaches a path with a specified, finite distance (see at least  Baek Figs. 6 and 7) and interprets the expected movement including at least one of a predetermined distance that the robotic cleaning device traversed along the path without detecting an obstacle as being inclusive of the robot having simply traveled along the entirety of the path without encountering an obstacle.
Therefore, any detection of an obstacle which then causes a robotic vacuum cleaner to stop following its initial path is exemplary of the determining whether the movement of the robotic cleaning device complies with an expected movement along the path, the expected movement including at least one of a predetermined distance that the robotic cleaning device traversed along the path without detecting an obstacle, and in response to determining that the movement of the robotic cleaning device does not comply with an expected movement along the path, terminating the movement that does not comply with an expected movement along the path. Examiner interprets Baek teaches this in P. [0031]:
“For example, when the robot cleaner encounters an obstacle, the robot cleaner senses or detects the obstacle, and a position of the robot cleaner at the point where the robot cleaner senses or detects the obstacle becomes a moving point.  As the robot cleaner moves along its initial moving path, whenever the robot cleaner collects new moving point, the last moving point (or central point) of the initial moving path along which it is moving, is connected to the newly collected moving point to define a new line.  The slope of the newly defined line is compared to the slope of the initial moving path, and an angle error is calculated.  Using the calculated angle error, the robot cleaner compensates for the angle error, and determines new moving path.”

Summary: Claims 1, 5-7, and 11-13 are rejected under 35 U.S.C. 103 as outlined below. Claims 1, 5-7, and 11-13 also remain rejected under 35 U.S.C. 112(b) as outlined below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Regarding claim 7: “at least one obstacle detecting device configured to detect objects in a vicinity of the robotic cleaning device”. Examiner interprets support for an obstacle detecting device is found in Applicant’s specification on page 6, specifically as a bumper, infrared sensors, sonar sensors, microwave radar, or vision-based sensors in the form of a 3D sensor system including 3D camera, a camera in combination with lasers, or a laser scanner. 

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites “determining whether the movement along the path does not comply with an expected movement”.
The claim recites determining a path for a robotic device and controlling the device to follow that path, but then determining whether that movement along the path “does not comply with an expected movement”. It is unclear how “movement along 
For the purposes of examination, Examiner interprets the claim as “determining whether the movement of the robotic cleaning device complies with an expected movement along the path, the expected movement including at least one of a predetermined distance that the robotic cleaning device traversed along the path without detecting an obstacle, a predetermined time that the robotic cleaning device has been traversing along the path without detecting the obstacle, or a predetermined angle that the robotic cleaning device has turned when traversing around the detected obstacle; and in response to determining that the movement of the robotic cleaning device does not comply with an expected movement along the path, terminating the movement that does not comply with an expected movement along the path.”
Regarding claim 7, the claim recites “determine whether the movement along the path does not comply with an expected movement”.
The claim recites determining a path for a robotic device and controlling the device to follow that path, but then determining whether that “movement along the path” “does not comply with an expected movement”. It is unclear how “movement along the path”, which is ostensibly the proper operation of the robotic device, would be exemplary of “not comply[ing] with an expected movement”.
For the purposes of examination, Examiner interprets the claim as “determine whether the movement of the robotic cleaning device complies with an expected movement along the path, the expected movement including at least one of a predetermined distance that the robotic cleaning device traversed along the path without detecting an obstacle, a predetermined time that the robotic cleaning device has been traversing along the path without detecting the obstacle, or a predetermined angle that the robotic cleaning device has turned when traversing around the detected obstacle; and in response to determining that the movement of the robotic cleaning device does not comply with an expected movement along the path, terminate the movement that does not comply with an expected movement along the path.”
Regarding claims 5-6 and 11-13, the claims are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 20110125324), hereinafter Baek.
	
Regarding claim 1, Baek teaches a method of controlling movement of a robotic cleaning device, the method comprising:
determining a path to be traversed by the robotic cleaning device (see at least Baek Figs. 6 and 7);
the path (see at least Baek P. [0020]: “The robot cleaner may be operated using numerous different methods.  For example, when operating under a random method, the robot cleaner may easily avoid obstacles and may move arbitrary distances in arbitrary directions to accomplish cleaning of a given region.”; P. [0021]: “When operating under a spiral method, the robot cleaner may move in an increasing rotation radius by continuously rotating in a predetermined direction from a starting point.”; P. [0022]: “When operating under a zigzag method, the robot cleaner may run along straight lines in a repetitive manner, along a long path and a short path, allowing the robot cleaner to more easily clean a room having a quadrangular shape, and provide a relatively high cleaning coverage ratio compared to that of the random and spiral methods.”);
determining whether the movement of the robotic cleaning device complies with an expected movement along the path (see at least Baek P. [0025]: “As shown in FIGS. 1 and 2, a robot cleaner as embodied and broadly described herein may include a position recognition or detection device 110 having one or more distance sensors that recognize a position of the robot cleaner within a cleaning region, and a controller 200 configured to divide the cleaning region into a plurality of sectors, to compensate for a moving angle of the robot cleaner based on its moving path, and to correct the position of the robot cleaner based on the moving path and the moving angle.”); and
in response to determining that the movement of the robotic cleaning device does not comply with an expected movement along the path, terminating the movement that does not comply with an expected movement along the path (see at least Baek P. [0031]: “As the robot cleaner moves along its initial moving path, whenever the robot cleaner collects new moving point, the last moving point (or central point) of the initial moving path along which it is moving, is connected to the newly collected moving point to define a new line.  The slope of the newly defined line is compared to the slope of the initial moving path, and an angle error is calculated.  Using the calculated angle error, the robot cleaner compensates for the angle error, and determines new moving path.” *Examiner interprets the determination of a new moving path in response to determining an angle error to be exemplary of terminating movement that does not comply with an expected movement along a path.).
Baek does not explicitly disclose the expected movement including at least one of a predetermined distance that the robotic cleaning device traversed along the path without detecting an obstacle, a predetermined time that the robotic cleaning device has been traversing along the path without detecting the obstacle, or a predetermined angle that the robotic cleaning device has turned when traversing around the detected obstacle.
However, Examiner notes that Baek teaches a path with a specified, finite distance (see at least  Baek Figs. 6 and 7) and interprets the expected movement including at least one of a predetermined distance that the robotic cleaning device traversed along the path without detecting an obstacle as being inclusive of the robot having simply traveled along the entirety of the path without encountering an obstacle. Therefore, any detection of an obstacle which then causes a robotic vacuum cleaner to stop following its initial path is exemplary of the determining whether the movement of the robotic cleaning device complies with an expected movement along the path, the expected movement including at least one of a predetermined distance that the robotic cleaning device traversed along the path without detecting an obstacle, and in response to determining that the movement of the robotic cleaning device does not comply with an expected movement along the path, terminating the movement that does not comply with an expected movement along the path. Examiner interprets Baek teaches this in P. [0031]: “For example, when the robot cleaner encounters an obstacle, the robot cleaner senses or detects the obstacle, and a position of the robot cleaner at the point where the robot cleaner senses or detects the obstacle becomes a moving point.  As the robot cleaner moves along its initial moving path, whenever the robot cleaner collects new moving point, the last moving point (or central point) of the initial moving path along which it is moving, is connected to the newly collected moving point to define a new line.  The slope of the newly defined line is compared to the slope of the initial moving path, and an angle error is calculated.  Using the calculated angle error, the robot cleaner compensates for the angle error, and determines new moving path.”
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the termination of movement of a robotic cleaning device along a path in response to a determination that the movement of the robotic cleaning device has not complied with a predetermined distance along the path in order to determine a new path for the robotic cleaning device with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 5, Baek teaches the method of claim 1.
Baek further teaches further comprising:
creating a representation of an environment of the robotic cleaning device based on sensor input (see at least Baek P. [0019]: “In order for the robot cleaner to clean all regions while autonomously moving, a cleaning map may be made, and a cleaning region on the cleaning map may be categorized into regions to be cleaned or regions having already been cleaned.”; P. [0034]: “An operation for determining a type of a sector will be explained with reference to FIGS. 13 to 19.  The controller 200 determines a sector type based on an upper limited value at a boundary between an initial size and a maximum size of a predetermined sector while the robot cleaner searches for a wall surface. … Alternatively, the controller 200 may determine a type of a next sector by forming a closed section by changing a direction if the robot cleaner detects an obstacle, such as a new wall surface, within the preset range.”);
wherein the path to be traversed by the robotic cleaning device is determined on the basis of the created representation (see at least Baek P. [0037]: “The controller 200 determines a sector type, and sets a sector reference point, thereby dividing the cleaning region into a plurality of sectors.  As shown in FIGS. 24 to 26, the robot cleaner performs a cleaning operation on the divided sectors.  That is, while the robot cleaner moves along an outer periphery of a sector, the controller 200 determines a cleaning region inside the sector, and sets the cleaning region into a plurality of rectangular sub-sectors.”).

Regarding claim 6, Baek teaches the method of claim 5.
Baek further teaches wherein the representation is created from objects detected in a vicinity of the robotic cleaning device (see at least Baek as cited with respect to claim 5, specifically: P. [0034]: “An operation for determining a type of a sector will be explained with reference to FIGS. 13 to 19.  The controller 200 determines a sector type based on an upper limited value at a boundary between an initial size and a maximum size of a predetermined sector while the robot cleaner searches for a wall surface. … Alternatively, the controller 200 may determine a type of a next sector by forming a closed section by changing a direction if the robot cleaner detects an obstacle, such as a new wall surface, within the preset range.”).

Regarding claim 7, Baek teaches a robotic cleaning device comprising:
a propulsion system configured to move the robotic cleaning device over a surface to be cleaned (see at least Baek P. [0026]: “A power supply 400 may include a chargeable power supply means to supply power to the robot cleaner, and a driver 500 may drive one or more wheels to move the robot cleaner.”);
at least one obstacle detecting device configured to detect objects in a vicinity of the robotic cleaning device (see at least Baek P. [0049]: “The obstacle detection device 120 detects an obstacle near the robot cleaner while moving within a cleaning region, or while performing a cleaning operation.  The obstacle detection device 120, may be, for example, an infra-RED sensor, a supersonic wave sensor, a radio frequency (RF) sensor, a bumper, and the like.”); and
a controller configured to control the propulsion system to move the robotic cleaning device and to acquire information from the at least one obstacle detecting device regarding detected objects (see at least Baek P. [0026]: “A power supply 400 may include a chargeable power supply means to supply power to the robot cleaner, and a driver 500 may drive one or more wheels to move the robot cleaner.  The position recognition device 110 may include one or more distance sensors to recognize a position of the robot cleaner within a cleaning region, and the controller 200 may compensate for the position by calculating a moving path, and may perform a cleaning operation by setting sectors for movement within the cleaning region.”; P. [0056]: “FIG. 7 shows a process to search for a wall surface while avoiding a small obstacle.  More specifically, when an obstacle has been detected by the obstacle detection device 120, the controller 200 determines a size of the obstacle.  If a moving path along the detected obstacle is not greater than a predetermined distance, the controller 200 determines that the detected obstacle is an obstacle, and not a wall surface.  Then, the controller 200 searches for a wall surface again.  That is, the robot cleaner searches for a wall surface while avoiding the detected obstacle based on an accumulated rotation angle.  If the robot cleaner can approach the detected obstacle and move straight along the detected obstacle for a predetermined distance, the controller 200 determines that the detected obstacle is a wall surface.”);
the controller further being configured to:
determine a path to be traversed by the robotic cleaning device (see at least Baek Figs. 6 and 7);
control movement of the robotic cleaning device along the path (see at least Baek P. [0020]: “The robot cleaner may be operated using numerous different methods.  For example, when operating under a random method, the robot cleaner may easily avoid obstacles and may move arbitrary distances in arbitrary directions to accomplish cleaning of a given region.”; P. [0021]: “When operating under a spiral method, the robot cleaner may move in an increasing rotation radius by continuously rotating in a predetermined direction from a starting point.”; P. [0022]: “When operating under a zigzag method, the robot cleaner may run along straight lines in a repetitive manner, along a long path and a short path, allowing the robot cleaner to more easily clean a room having a quadrangular shape, and provide a relatively high cleaning coverage ratio compared to that of the random and spiral methods.”);
determine whether the movement of the robotic cleaning device complies with an expected movement along the path (see at least Baek P. [0025]: “As shown in FIGS. 1 and 2, a robot cleaner as embodied and broadly described herein may include a position recognition or detection device 110 having one or more distance sensors that recognize a position of the robot cleaner within a cleaning region, and a controller 200 configured to divide the cleaning region into a plurality of sectors, to compensate for a moving angle of the robot cleaner based on its moving path, and to correct the position of the robot cleaner based on the moving path and the moving angle.”); and
in response to determining that the movement of the robotic cleaning device does not comply with an expected movement along the path, terminate the movement that does not comply with an expected movement along the path (see at least Baek P. [0031]: “As the robot cleaner moves along its initial moving path, whenever the robot cleaner collects new moving point, the last moving point (or central point) of the initial moving path along which it is moving, is connected to the newly collected moving point to define a new line.  The slope of the newly defined line is compared to the slope of the initial moving path, and an angle error is calculated.  Using the calculated angle error, the robot cleaner compensates for the angle error, and determines new moving path.” *Examiner interprets the determination of a new moving path in response to determining an angle error to be exemplary of terminating movement that does not comply with an expected movement along a path.).
the expected movement including at least one of a predetermined distance that the robotic cleaning device traversed along the path without detecting an obstacle, a predetermined time that the robotic cleaning device has been traversing along the path without detecting the obstacle, or a predetermined angle that the robotic cleaning device has turned when traversing around the detected obstacle.
However, Examiner notes that Baek teaches a path with a specified, finite distance (see at least  Baek Figs. 6 and 7) and interprets the expected movement including at least one of a predetermined distance that the robotic cleaning device traversed along the path without detecting an obstacle as being inclusive of the robot having simply traveled along the entirety of the path without encountering an obstacle. Therefore, any detection of an obstacle which then causes a robotic vacuum cleaner to stop following its initial path is exemplary of the determining whether the movement of the robotic cleaning device complies with an expected movement along the path, the expected movement including at least one of a predetermined distance that the robotic cleaning device traversed along the path without detecting an obstacle, and in response to determining that the movement of the robotic cleaning device does not comply with an expected movement along the path, terminating the movement that does not comply with an expected movement along the path. Examiner interprets Baek teaches this in P. [0031]: “For example, when the robot cleaner encounters an obstacle, the robot cleaner senses or detects the obstacle, and a position of the robot cleaner at the point where the robot cleaner senses or detects the obstacle becomes a moving point.  As the robot cleaner moves along its initial moving path, whenever the robot cleaner collects new moving point, the last moving point (or central point) of the initial moving path along which it is moving, is connected to the newly collected moving point to define a new line.  The slope of the newly defined line is compared to the slope of the initial moving path, and an angle error is calculated.  Using the calculated angle error, the robot cleaner compensates for the angle error, and determines new moving path.”


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 20110125324), hereinafter Baek, in view of So et al. (US 20170201617), hereinafter So.

Regarding claim 11, Baek teaches the device of claim 7.
Baek does not explicitly teach wherein the obstacle detection device comprises a vision based sensor system.
In the same field of endeavor, So teaches wherein the obstacle detection device comprises a vision based sensor system (see at least So P. [0112]: “The first and second capturing units 131 and 132 may each include a two dimensional (2D) color camera for collecting a 2D color image.  Two 2D images collected by the first and second capturing units 131 and 132 may be used to obtain a 3D image.”; P. [0110]: “The first imaging unit 130 may collect images of surroundings of the main unit 110 to make a map of the inside of a home in a map making mode, or to detect a position and obstacle of the main unit 110 in a cleaning mode.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known device of a vision based sensor system as an obstacle detection device as taught by So in the obstacle detection device of Baek with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 20110125324), hereinafter Baek, in view of So et al. (US 20170201617), hereinafter So, and Song et al. (US 20020091466), hereinafter Song.

Regarding claim 12, Baek teaches the device of claim 11.
Baek does not explicitly teach wherein the vision based sensor system comprises: a camera device configured to record images of a vicinity of the robotic cleaning device; and a first line laser and a second line laser configured to illuminate the vicinity of the robotic cleaning device; the controller further being configured to create a representation of an environment of the robotic cleaning device based on the recorded images; wherein the path to be traversed by the robotic cleaning device is determined on the basis of the created representation.
In the same field of endeavor, So teaches wherein the vision based sensor system comprises:
a camera device configured to record images of a vicinity of the robotic cleaning device (see at least So P. [0112]: “The first and second capturing units 131 and 132 may each include a two dimensional (2D) color camera for collecting a 2D color image.  Two 2D images collected by the first and second capturing units 131 and 132 may be used to obtain a 3D image.”; P. [0110]: “The first imaging unit 130 may collect images of surroundings of the main unit 110 to make a map of the inside of a home in a map making mode, or to detect a position and obstacle of the main unit 110 in a cleaning mode.”); and
the controller further being configured to create a representation of an environment of the robotic cleaning device based on the recorded images (see at least So P. [0110]: “The first imaging unit 130 may collect images of surroundings of the main unit 110 to make a map of the inside of a home in a map making mode, or to detect a position and obstacle of the main unit 110 in a cleaning mode.”);
(see at least So P. [0051]: “Determining a moving distance and heading angle of the cleaning robot by reflecting the movement of the mobile device may include determining a moving distance and heading angle of the cleaning robot by analyzing the map; and transmitting information about the moving distance and heading angle of the cleaning robot to the cleaning robot.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of using a camera-based object and environmental detection system for a robotic cleaning device as taught by So in the robotic cleaning device of Baek with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)
The combination of Baek and So does not explicitly teach a first line laser and a second line laser configured to illuminate the vicinity of the robotic cleaning device.
In the same field of endeavor, Song teaches wherein the vision based sensor system comprises a line laser (see at least Song P. [0022]: “Another object of the present invention is to provide a mobile robot capable of determining whether to pass or avoid an obstacle in a running direction, based on information about a shape of the obstacle.  Information on the obstacle's shape is provided by an obstacle detecting device having a line laser and a vision camera.”). While Song does not explicitly teach a first and a second line laser, it would be common and well known to one of ordinary skill in the art prior to the effective filing date of the invention to duplicate the line laser of Song to arrive at a first and second line laser, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of using a line laser in an obstacle detection device for a 

Regarding claim 13, Baek teaches the device of claim 12.
While Baek teaches the controller further being configured to create a representation from objects detected, Baek does not explicitly teach wherein the representation is created from objects detected in the recorded images.
In the same field of endeavor, So teaches the controller further being configured to create the representation from objects detected in the recorded images (see at least So P. [0110]: “The first imaging unit 130 may collect images of surroundings of the main unit 110 to make a map of the inside of a home in a map making mode, or to detect a position and obstacle of the main unit 110 in a cleaning mode.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of using a camera-based object and environmental detection system for a robotic cleaning device as taught by So in the robotic cleaning device of Baek with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662
                                                                                                                                                                                                      /DALE W HILGENDORF/Primary Examiner, Art Unit 3662